The judgment of the Supreme Court was entered March 3d 1879.
Per Curiam.
The evidence printed in the appellant’s paper-book is headed “Summary of Testimony.” It is clear that to enable this court to review the findings of fact in the court below, the entire evidence should be brought up. The present appellant did not file exceptions, and the executor who did has not appealed. He is the only party aggrieved by the surcharge of the collateral inheritance tax, and that exception is not before us. We think, however, though the appeal might be dismissed on these grounds without going further, that the conclusion arrived at by the learned court, from the facts as found by the auditing judge, was entirely right.
Decree affirmed, and appeal dismissed at the costs of the appellant.